DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Status of Claims
Claims 1-5, 7, 8, and 10-19 are pending.  Of the pending claims, claims 1-5, 7, and 8 are presented for examination on the merits, and claims 10-19 are withdrawn from examination.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0077448 (A1) to Ueta et al. (“Ueta”) in view of JP 2014-31413 (A) to Takada et al. (“Takada”) (abstract and computer-generated translation in file as of 11/30/2018) and further in view of WO 2016/014609 (A1) to Kennedy et al. (“Kennedy”), with evidence from Berthod et al., “Polyoxyethylene alkyl ether nonionic surfactants: physicochemical properties and use for cholesterol determination in food,” Talanta, 55, 2001, pp. 69-83 (“Berthod”).
Regarding claim 1, Ueta teaches a method of manufacturing a ferromagnetic metal-based powder.  Title; abstract.  The method of manufacturing produces a ferromagnetic metal-based powder (also referred to as raw material powder) with a heat-resistant insulate coating disposed thereupon, the coating containing silicone resin (coated magnetic powder coated with a silicone resin).  Para. [0027], [0028].
The method of manufacturing includes the following steps: (i) agitating and mixing (stirring) the raw material powder with silicone resin, pigment, and solvent (paint refers to resin, pigment, and solvent – abstract; Table 1) (preparing a silicone-containing mixture and applying it to magnetic powder) (abstract; para. [0030], [0031], [0037]); and (ii) drying the mixture to remove the solvent (para. [0030], [0036], [0073]).
The ferromagnetic metal-based powder can be Fe-Si alloy powder, sendust powder, or permalloys (soft magnetic materials).  Para. [0091]-[0097].  The silicone resin can be a methyl-phenyl silicone.  Para. [0044].  The solvent can be water.  Para. [0058].
Although Ueta does not specify adding the silicone into solvent containing the surfactant, Ueta teaches that the raw material powder and part of the paint may be added with the remainder of the pain added during mixing, with other orders of addition possible.  Para. [0033].  This suggests that the addition of the components of the paint mixture is not limited.  
Furthermore, if the difference between the prior art and claimed invention concerns the order of adding ingredients or carrying out method steps, such a difference has been held to be prima facie obvious, absent evidence of new or unexpected results.  See MPEP § 2144.04(IV)(C).  It would have been obvious to one of ordinary skill in the art to have selected the order of addition of the water, surfactant, and silicone resin to make the emulsion because the resulting emulsion produced contains the same final contents regardless of the order that the components are added, absent evidence to the contrary showing that the order of addition exhibits new or unexpected results.
Ueta teaches that the paint can further contain surfactant (para. [0059]), but does not specify the type of surfactant.  Ueta also teaches that the silicone resin can be dispersed in water (para. [0058], [0121]), but does not refer to the dispersion as an emulsion.
Takada, directed to silicone resin emulsions, teaches that adding surfactants to an emulsion of silicone resin and water enhances the stability of the emulsion.  Para. [0042]-[0044], [0052].  Various nonionic system emulsifiers (surfactants) can be used.  An example is polyoxyethylene lauryl ether.  Para. [0042], [0043]; Example 2.  Takada is silent regarding the molecular weight of the nonionic surfactants.  However, the molecular weight of a polyoxyethylene alklyl ether nonionic surfactant, such as polyoxyethylene-10-lauryl ether, is 626.  Page 71 – Section 2.1.  Thus, a person of ordinary skill in the art would understand that at least some nonionic surfactants in Takada have a molecular weight that falls within the claimed range of 300-700.  
Takada teaches that the emulsion has applications as a material for forming protective films or coatings on metal or as binder for metal sintered compacts.  Para. [0021], [0062], [0065], [0067].  It would have been obvious to one of ordinary skill in the art to have ensured that the dispersion or paint of Ueta is in the form of an emulsion because of the ability of emulsions to create films or coatings, which meets Ueta’s objective of coating powders.  Additionally, it would have been obvious to one of ordinary skill in the art to have added surfactant, such as a nonionic surfactant having a polyoxyethyelene structure, to the silicone resin dispersion of Ueta because the surfactant would stabilize the dispersion of the resin in water.
Ueta teaches that the silicone resin are fine particles (para. [0045]), but is silent regarding the size of the silicone resin particles.
Kennedy, directed to water-dilutable silicone emulsions, teaches that the average volume particle size of the dispersed silicone particles in the emulsion is between 0.1 µm and 150 µm (between 100 nm and 150,000 nm) (para. [00116]), which overlaps the claimed range.  The emulsion is suited for providing continuous protective coatings on a substrate.  Para. [00139].  It would have been obvious to one of ordinary skill in the art to have selected silicone resin particles having the size suggested by Kennedy for the silicone resin in Ueta because resin particles having a size of 0.1-150 µm are shown to be successfully dispersed in an emulsion that is to be used for coatings.
Regarding claim 2, Kennedy teaches that the molecular weight of silicone resins are at least 1000 g/mol (para. [0058]), which overlaps the claimed range.
Regarding claim 8, Ueta discloses examples where the silicone resin is present in the solution (paint) in an amount of 20% by mass.  Para. [0121]. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2002/0084882 (A1) to Moro (“Moro”).
Regarding claim 3, Ueta teaches that the silicone resin can be a methyl-phenyl silicone (para. [0044]), but does not teach a percentage of phenyl in the silicone.
Moro, directed to making a dust core, teaches dispersing ferromagnetic powder in an insulating binder, the insulating binder being a silicone resin comprising phenyl groups.  Para. [0013].  The silicone resin can be a methyl-phenyl resin containing 15-60 mol% phenyl content to improve heat stability.  Para. [0014], [0022], [0027].  It would have been obvious to one of ordinary skill in the art to have selected a methyl-phenyl silicone resin containing the amount of phenyl groups suggested by Moro in the process of Ueta because that amount would help keep Ueta’s powders stable when subjected to the high heat treatment temperatures during consolidation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2012/0001710 (A1) to Wakabayashi et al. (“Wakabayashi”).
Regarding claim 4, Ueta teaches that the ferromagnetic metal-based powder can be Fe-Si alloy powder, sendust powder (Fe-Si-Al), or permalloys (soft magnetic materials) (para. [0091]-[0097]), but is silent regarding the hardness.
Wakabayashi, directed to powders for magnetic cores, teaches that Fe-Si-Al-based and Fe-Si-based alloy powders have Vickers hardness (Hv) of 230-1000 (para. [0016], [0023]), which falls within the claimed range.  This level of hardness is needed to ensure high packing factor during compression.  Para. [0021].  It would have been obvious to have ensured that the magnetic powders of Ueta is 230-1000 Hv so that the powders are able to withstand pressures needed to form compacted articles (Ueta at para. [0105] disclosing pressing the powders in a die).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, and further in view of US 2009/0121175 (A1) to Maeda et al. (“Maeda”).
Regarding claim 5, Ueta is silent regarding the hardness of the silicone resin coating.
Takada teaches that silicone resin emulsions can form coatings or films having a pencil hardness of 2H.  Table 1 – Examples 1 and 3.
Maeda, directed to soft magnetic materials for dust cores, teaches that the pencil hardness of an insulating coating film, such as silicone resin, should be 5H or more to ensure that the powders form a compact having high strength.  Para. [0011], [0053].  Thus, it would have been obvious to one of ordinary skill in the art to have ensured that the hardness of the silicone resin coating in Ueta has the pencil hardness of Takeda or Maeda because those hardness levels would permit the formation of high-strength compacts from the coated powders.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueta in view of Takada and Kennedy, with evidence from Berthod, as applied to claim 1 above, with evidence from WO 2015/199696 (A1) to Sawaguchi et al. (“Sawaguchi”) and American Meteorological Society Glossary of Meteorology (“AMS Glossary”).
Regarding claim 7, Ueta teaches a drying treatment either at room temperature or by heating at 50oC to 300oC (para. [0067]), but is silent regarding the saturated water vapor pressure during drying.  However, the Teten’s formula can be used to calculate saturated water vapor pressure (E = 6.11*10^(7.5*t/(237.3+t)) (hPa) or (E = 0.611*10^(7.5*t/(237.3+t)) (kPa), where ‘t’ is temperature in degrees C.  Sawaguchi at page 11 – Formula 1; AMS Glossary – sole page.  If drying at 100oC (para. [0062]), which falls within Ueta’s range and is the vaporization temperature of the solvent water, the saturated water vapor pressure is 102 kPa, which falls within the claimed range.  Thus, the drying in Ueta may take place at a saturated water vapor pressure 20 kPa or higher.

Response to Arguments
Applicant’s arguments with respect Otsubo et al. (JP 2009-253030 (A)) have been considered, but they are moot because Otsubo is not being relied upon to reject the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 26, 2022